DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application filed on 11/18/21.  Claims 1-6 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 7/26/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed 25invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US PGPub 2020/0144273, hereinafter referred to as “Huang”).
Huang discloses the semiconductor method as claimed.  See figures 1-21, with emphases on figures 2-10 and corresponding text, where Huang teaches, in claim 1, a method for fabricating a semiconductor device, comprising: 
providing a substrate (16,17); (figure 2; [0049-0058])
forming a word line structure in the substrate; ([0042])
performing an isotropic etch process to form a first recess (402, 502) location of recess in the substrate, wherein the first recess comprises tapering sidewalls (402, 502); (figure 8; [0071])
performing an anisotropic etch process to expand the first recess and form a second recess (400, 500) below the first recess; (figures 4 and 5; [0066-0068]) and 
forming an impurity region (24, 152) in the first recess and in the second recess and adjacent to the word line structure.(figure 10; [0059-0074])

Huang teaches, in claim 2, wherein the impurity region is formed of silicon phosphide, phosphorus-doped silicon carbon, silicon carbide, silicon germanium, silicon-germanium-tin alloy, or silicon-germanium-boron alloy. ([0040], [0060], [0067])
Huang teaches, in claim 3, further comprising a step of forming a capacitor bottom contact on the impurity region.
Huang teaches, in claim 4, further comprising a step of forming bottom contact spacers on two sides of the capacitor bottom contact. ([0042-0057])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US PGPub 2020/0144273, hereinafter referred to as “Huang”) as applied to claim 1 above, and further in view of Kim (US PGPub 2021/0225849, hereinafter referred to as “Kim”).
Huang discloses the semiconductor method substantially as claimed. See the rejection above.
However, Huang fails to explicitly show, in claim 5, wherein the step of forming the word line structure in the substrate comprises: 
sequentially forming a pad oxide layer  and a pad nitride layer on the substrate; 
forming a word line trench so as to penetrate the pad oxide layer, the pad nitride layer, and extend to the substrate; 
forming a layer of first insulating material in the word line trench; 
forming a word line electrode on the layer of first insulating material and in the word line trench; 
forming a layer of second insulating material on the word line electrode and filling the word line trench; and 
performing a planarization process to turn the layer of first insulating material into a word line dielectric layer and turn the layer of second insulating material into a word line capping layer; 
wherein the word line dielectric layer, the word line electrode, and the word line capping layer together form the word line structure.

Kim teaches, in claim 5, a similar method that includes the formation of a word line using conventional techniques. (figures 3-5d; [0054-0067]) In addition, Kim provides the advantages of improving alignment and overlay challenges. ([0040-0043])
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein the step of forming the word line structure in the substrate comprises: 
sequentially forming a pad oxide layer  and a pad nitride layer on the substrate; 
forming a word line trench so as to penetrate the pad oxide layer, the pad nitride layer, and extend to the substrate; 
forming a layer of first insulating material in the word line trench; 
forming a word line electrode on the layer of first insulating material and in the word line trench; 
forming a layer of second insulating material on the word line electrode and filling the word line trench; and 
performing a planarization process to turn the layer of first insulating material into a word line dielectric layer and turn the layer of second insulating material into a word line capping layer; 
wherein the word line dielectric layer, the word line electrode, and the word line capping layer together form the word line structure, in the method of Huang, according to the teachings of Kim, with the motivation of improving alignment and overlay challenges.


Huang in view of Kim shows, in claim 6, wherein the first insulating material is a high-k dielectric material ([0055]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             September 30, 2022